304 F.2d 881
Maxie CARTER, Sr., Gary Reddish and Preston Johnson, Appellants,v.UNITED STATES of America, Appellee.
No. 19183.
United States Court of Appeals Fifth Circuit.
July 6, 1962.
Rehearing Denied August 15, 1962.

M. H. Myerson, Wayne E. Ripley, Fred S. Rizk, Jacksonville, Fla., for appellants.
Edward F. Boardman, U. S. Atty., Jacksonville, Fla., John L. Briggs, Sp. Asst. to U. S. Atty., Southern Dist. of Florida, for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and CARSWELL, District Judge.
PER CURIAM.


1
We have carefully considered the several grounds of appeal in this case. We conclude that appellants' criticism of the trial court's refusal to sever the Johnson case from that of the other appellants because of Johnson's having made the damaging extra judicial admission is not well taken. The experienced trial judge repeatedly took effective protective measures to assure that Johnson's statement would be considered by the jury only in connection with his guilt or innocence.


2
We find that under the rule announced by the United States Supreme Court in Paoli v. United States, 352 U.S. 232, 77 S. Ct. 294, 1 L. Ed. 2d 278, any residual recollections the jury may have held of Johnson's reference to the other defendants would be without prejudice to the other defendants because it would be cumulative to other evidence which was sufficient to tie them into the conspiracy and to warrant the jury's finding of guilt as to each.


3
We have considered the other assignments of error and find them to be without merit.

The judgments are

4
Affirmed.